EXHIBIT 99.1 FOR IMMEDIATE RELEASE CONTACT: Sandy Pfaff 415-459-8800 sandy@pfaffpr.com BANK OF MARIN BANCORP REACHES $1 BILLION IN DEPOSITS REPORTS THIRD QUARTER EARNINGS OF $3.4 MILLION NOVATO, CA, October 25, 2010 – Bank of Marin Bancorp (the “Bank”, NASDAQ: BMRC) announced 2010 third quarter earnings of $3.4 million, compared to $3.3 million in the second quarter of 2010.Diluted earnings per share were $0.63 in both the second and third quarter of 2010. Earnings for the nine-month period ended September 30, 2010 totaled $9.6 million, compared to $10.0 million for the same period a year ago.Diluted earnings per share for the nine-month period ended September 30, 2010 totaled $1.82. “We have reached an important milestone of $1 billion in deposits, while continuing our solid and consistent level of earnings.This demonstrates the continued trust and confidence our customers have in Bank of Marin, as well as our application of conservative fundamentals, which has driven our success,” said Russell A. Colombo, President and CEO. “We are well positioned to continue to expand our markets.” The Bank also provided the following highlights on its operating and financial performance for the third quarter of 2010: ● Deposits exceeded $1 billion, reflecting growth of $74.0 million, or 7.8%, over a year ago. Demand deposits grew 11.9% over a year ago and comprised 27.0% of the total deposits at September 30, 2010. ● Credit quality remains solid with a low level of non-performing loans at 1.13% of loans, or $10.6 million, down from 1.15%, or $10.8 million, at June 30, 2010.The allowance for loan losses as a percentage of loans totaled 1.28%, compared to 1.25% at June 30, 2010. ● Total risk-based capital ratio for Bancorp grew to 12.9%, up from 12.8% at June 30, 2010 and 12.1% at September 30, 2009, and continues to be well above industry requirements for a well-capitalized institution. Total risk-based capital for Bancorp amounted to $134.4 million as of September 30, 2010. ● Bank of Marin has been recognized as a 2010 Sm-All Star by Sander O’Neill, an independent investment banking firm. The Sm-All Stars consist of the 32 top performing small-cap banks and thrifts out of 503 in the nation that are publicly traded with a market cap of less than $2 billion. Loans and Credit Quality Total loans grew to $938.1 million at September 30, 2010, representing an increase of $18.3 million, or 2.0%, over September 30, 2009 and remained relatively unchanged from June 30, 2010.The growth in loans from a year ago primarily reflects an increase in commercial real estate loans, partially offset by a decrease in construction loans.The opening ofthe Santa Rosa loan production office on October 14, 2010 is expected to position the Bank for additional growth, particularly in commercial and industrial loans. “Our loan portfolio has been relatively resilient to the current economic environment,” said Christina J. Cook, Chief Financial Officer.“Our credit quality remains solid, which is a testament to our conservative banking fundamentals, relationship banking, and the strength of the markets that we serve.” Non-performing loans totaled $10.6 million, or 1.13% of Bancorp’s loan portfolio at September 30, 2010, comparedto $10.8 million, or 1.15% of Bancorp’s loan portfolio at June 30, 2010 and $6.0 million or 0.7% a year ago.Accruing loans past due 30 to 89 days increased to $4.6 million at September 30, 2010 from $3.7 million at June 30, 2010, and $4.4 million a year ago. 1 In the third quarter of 2010, Bancorp’s loan loss provision totaled $1.4 million, up $50 thousand from the prior quarter and up $300 thousand from the same quarter a year ago.The provision for loan losses totaled $4.3 million and $3.0 million in the first nine months of 2010 and 2009, respectively. The allowance for loan losses of $12.0 million totaled 1.28% of loans at September 30, 2010 compared to 1.25% and 1.21% at June 30, 2010 and September 30, 2009, respectively. The increase in the allowance for loan losses as a percentage of loans and the higher provision for loan losses reflects proactive management of the portfolio in the continuing difficult economy. Net charge-offs in the third quarter of 2010 increased to $1.2 million from $225 thousand in the prior quarter and $117 thousand in the same quarter a year ago, primarily reflecting the write-down of one impaired construction credit. Deposits Total deposits grew $74.0 million or 7.8% over a year ago to $1.0 billion.The higher level reflected growth in most deposit categories.The notable growth in demand deposits of $29.4 million, or 11.9%, reflectsthe Bank'sfocus on relationship banking. “Our newest full service branch in Greenbrae has grown to $27.2 million in deposits after one year in operation, exceeding expectations,” said Mr. Colombo. “According to the FDIC1 Deposit Market Share Report as of June 30, 2010, weincreased our market share to 9.9% in Marin County, strengthening our position as the top community bank in our core market.” Earnings Net interest income of $14.0 million in the quarter ended September 30, 2010 increased $629 thousand, or 4.7%, from the same period last year, and the year-to-date amount of $40.9 million increased $1.7 million, or 4.3% from the same period last year. The increases reflect growth in the interest-earning assets and a reduced cost of funds. The tax-equivalent net interest margin was 4.88% in the third quarter of 2010, compared to 5.18% in the third quarter of 2009 and 5.01% in the prior quarter.The tax-equivalent net interest margin was 4.96% in the first nine months of 2010 compared to 5.16% in the comparable period in 2009.Decreases in the tax-equivalent net interest margin were primarily due to lower yields on investment securities (as a result of increased prepayments and lower yields on recent purchases) and a shift in the relative composition of interest-earning assets from higher-yielding loans to lower-yielding cash held at the Federal Reserve Bank and other short-term investments. Non-interest income in the third quarter of 2010 remained relatively unchanged from the same period last year. The 2010 year-to-date non-interest income of $4.2 million increased $320 thousand, or 8.3% from the same period last year due to higher Wealth Management and Trust Services fees and higher merchant interchange income. Non-interest expense totaled $8.5 million in the third quarter of 2010, an increase of $731 thousand, or 9.4% from the same quarter a year ago, primarily due to higher personnel costs associated with branch expansion and higher professional costs associated with strategic expansion initiatives.Non-interest expense totaled $25.3 million in the first nine months of 2010, up $1.4 million, or 5.8% from $23.9 million in the first nine months of 2009. This increase reflected higher personnel costs and occupancy costs associated with branch expansion, higher professional costs and higher data processing costs, partially offset by the absence of the 2009 FDIC2 special assessment. 2 About Bank of Marin Bancorp Bank of Marin Bancorp's assets currently exceed $1 billion. Bank of Marin, as the sole subsidiary of Bank of Marin Bancorp, is the largest community bank in Marin County with fourteen branch offices in San Francisco, Marin and Sonoma counties and one loan production office in Santa Rosa. The Bank's Administrative offices are located in Novato, California. Bank of Marin offers business and personal banking, private banking and wealth management services, with a strong focus on supporting the local community. Bank of Marin Bancorp is included in the Russell 2000 Small-Cap Index, is recognized as a Top 200 Community Bank, ranked number 42 in the U.S. by US Banker Magazine, and has received the highest five star rating from Bauer Financial for more than ten years (www.bauerfinancial.com). Celebrating its 20th anniversary in 2010, Bank of Marin has been recognized as one of the "Best Places to Work in the Bay Area" and one of the "Top Corporate Philanthropists" by the San Francisco Business Times. Forward Looking Statements This release may contain certain forward-looking statements that are based on management’s current expectations regarding economic, legislative, and regulatory issues that may impact Bancorp’s earnings in future periods. Forward-looking statements can be identified by the fact that they do not relate strictly to historical or current facts. They often include the words “believe,” “expect,” “intend,” “estimate” or words of similar meaning, or future or conditional verbs such as “will,” “would,” “should,” “could” or “may.” Factors that could cause future results to vary materially from current management expectations include, but are not limited to, general economic conditions, theeconomic downturn in the United States and abroad, changes in interest rates, deposit flows, real estate values, and competition; changes in accounting principles, policies or guidelines; changes in legislation or regulation; and other economic, competitive, governmental, regulatory and technological factors affecting Bancorp’s operations, pricing, products and services. These and other important factors are detailed in various securities law filings made periodically by Bancorp, copies of which are available from Bancorp without charge. Bancorp undertakes no obligation to release publicly the result of any revisions to these forward-looking statements that may be made to reflect events or circumstances after the date of this press release or to reflect the occurrence of unanticipated events. 1Federal Deposit Insurance Corporation. 3 BANK OF MARIN BANCORP FINANCIAL HIGHLIGHTS Year To Year Comparison September 30, 2010 (dollars in thousands, except per share data;unaudited) THIRD QUARTER QTD 2010 QTD 2009 CHANGE % CHANGE NET INCOME $ $ $ ) %) DILUTED EARNINGS PER COMMON SHARE $ $ $ ) %) RETURN ON AVERAGE ASSETS (ROA) % % %) %) RETURN ON AVERAGE EQUITY (ROE) % % %) %) EFFICIENCY RATIO % TAX-EQUIVALENT NET INTEREST MARGIN 2 % % %) %) NET CHARGE-OFFS $ $ $ % NET CHARGE-OFFS TO AVERAGE LOANS % YEAR-TO-DATE YTD 2010 YTD 2009 CHANGE % CHANGE NET INCOME $ $ $ ) %) DILUTED EARNINGS PER COMMON SHARE 3 $ $ $ % RETURN ON AVERAGE ASSETS (ROA) % % %) %) RETURN ON AVERAGE EQUITY (ROE) % % %) %) EFFICIENCY RATIO % TAX-EQUIVALENT NET INTEREST MARGIN 2 % % %) %) NET CHARGE-OFFS $ $ $ % NET CHARGE-OFFS TO AVERAGE LOANS % AT PERIOD END September 30, 2010 September 30, 2009 CHANGE % CHANGE TOTAL ASSETS $ $ $ % LOANS: COMMERCIAL $ $ $ ) %) REAL ESTATE COMMERCIAL OWNER-OCCUPIED $ $ $ ) %) COMMERCIAL INVESTOR $ $ $ % CONSTRUCTION $ $ $ ) %) HOME EQUITY $ $ $ % OTHER RESIDENTIAL $ $ $ % INSTALLMENT AND OTHER CONSUMER LOANS $ $ $ ) %) TOTAL LOANS $ $ $ % NON-PERFORMING LOANS4: CONSTRUCTION $ $
